       Case 5:04-cv-03255-JWL-JPO Document 318 Filed 04/24/20 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

MILO A. JONES,

                                  Plaintiff,

v.                                                      Case No. 04-3255-JWL

JUSTIN COURTNEY,

                                  Defendant,

and

P1 GROUP INC.,
a/k/a Proactive Solutions, Inc.,

                                  Garnishee.

                                               ORDER

        On September 5, 2019, the court issued a writ of continuing garnishment to

defendant/judgment debtor Justin Courtney’s employer, P1 Group, Inc.1 On April 20,

2020, a notice of bankruptcy was filed by Courtney’s bankruptcy counsel.2

Plaintiff/judgment creditor Milo A. Jones has filed a motion to stop the garnishment “until

plaintiff is able to settle matters in the Bankruptcy Court” (ECF No. 316). The motion is

granted.




1
    ECF No 312.
2
    ECF No. 315.

O:\ORDERS\04-3255-JWL-316.docx
       Case 5:04-cv-03255-JWL-JPO Document 318 Filed 04/24/20 Page 2 of 2




        IT IS HEREBY ORDERED that P1 shall stop withholding wages of

defendant/judgment debtor Justin Courtney on behalf of this court.

        The clerk of court is directed to mail a copy of this order to both pro se parties, and

to the garnishee at:

        P1 Group Inc.
        13605 W. 96th Ter.
        Lenexa, KS 66215

        Dated April 24, 2020, at Kansas City, Kansas.



                                             s/ James P. O’Hara
                                            James P. O’Hara
                                            U. S. Magistrate Judge




O:\ORDERS\04-3255-JWL-316.docx

                                               2
